DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
This application has been assigned to a different primary examiner.
Status of claims
Canceled:
1-68
Pending:
69-92
Withdrawn:
76-88
Examined:
69-75 and 89-92
Independent:
69 and 92
Allowable:
none
Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting


Priority
Priority is claimed to as early as 8/25/2015.
Election
On 8/28/2020, in addition to claim election, the following species were elected: 
(A) energetic difference resulting from disrupting or forming different secondary structure within the uninvaded guide RNA, as recited in claim 70(111); 
(B) energetic difference resulting from disrupting or forming different secondary structure within the newly uninvaded guide RNA, as recited in claim 71(III); 
(C) base-pairing across mismatches, as recited in claim 72(V); 
(D) CRISPR/Cas9-based system; and 
(E) Gillespie algorithm. 
Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The previous objection to the abstract is withdrawn.
The previous objections to the drawings are withdrawn, however a new objection is applied.
The previous objections to the claims are withdrawn, however new objections are applied.
The 112/b rejections are withdrawn, except as noted below, however new rejections are applied.
The 112/a rejections are withdrawn.
The previous 101 rejections are withdrawn at least because, referring to 101 analysis as organized in MPEP 2106,  in claim 69 the "testing..." step (i) is interpreted in Step 2B as an additional element, non-conventional in combination with the resulting "optimized gRNA" and integrating any judicial exceptions into a practical application.  Regarding new claim 92, no 101 rejection applies at least in view of the analysis Step 2A, 2nd prong, 2nd consideration relating to treatment integrating possible judicial exceptions into a practical application, the treatment in this instance comprising at least the recited "administering..." including the "optimized gRNA."  Additionally, Applicant's 8/26/2021 remarks at pp. 11-12 also pertain.
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.

Objection to the drawings
The drawings filed 2/23/2018 are objected to for minimally acceptable or below-minimally acceptable quality and/or readability in most figures (e.g. 4, 7, 10-11, 14, etc.).  Labels and pertinent features of figures must be legible.  The drawings are of insufficient quality to permit examination.  MPEP 608.02(b).I and generally 608 pertain.  Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action.  The replacement sheet(s) should be 
The drawings filed 2/23/2018 also are objected to for disclosing a sequence in Fig. 15 that is encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2) without complying with the requirement of 37 CFR §§ 1.821-1.825 to label the sequence with a sequence identifier.  It may be often convenient to identify a sequence in figure by amending the Brief Description of the Drawings section (see MPEP 2422.02).  Applicants are required to comply with all the requirements of 37 CFR 1.821-1.825.  Any response to this action which fails to meet these requirements will be non-responsive.  The nature of the sequences disclosed in the instant application has allowed an examination on the merits, as follows.



Claim objections
Claims 69-72, 75 and 92 are objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.


Claim
Recitation
Comment
69, 92
(c)... at least one or more
Redundant: "
69, 92
(d)... the RNA segment is...
This is a change in grammatical voice or verb tense, inconsistent with the rest of the claim.  Better: "... the RNA segment [[is]]being...
70-71
...energetics... is...
"...energetics... are..."
72
stability of invading guide RNA
"stability of the invading guide RNA"
75
using kinetic Monte Carlo method or Gillespie algorithm
Grammatical articles are needed before each of "kinetic Monte Carlo method" and "Gillespie algorithm," these elements may be preceded by the article "a."



Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 69-75 and 89-92 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  
The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
69, 91-92
(e)... the invasion kinetics and lifetimes that the first gRNA remains invaded
The recited "...kinetics... that the... gRNA remains..." and "...lifetimes that the... gRNA remains" each is unclear at least because each is grammatically flawed.  Possibly: "...the invasion kinetics and lifetimes [[that]]of the first gRNA remain[[s]]ing invaded..."

(f) comparing... the estimated lifetimes of the full-length gRNA or a truncated gRNA (tru-gRNA) at the protospacer and off-target sites
The recited "the estimated lifetimes of the full-length gRNA or a truncated gRNA (tru-gRNA) at the protospacer and off-target sites" lacks antecedent basis.  This rejection might be overcome by, for example, amending to "[[the]] estimated..."  It also is not clear however when or how these "lifetimes" are calculated.  This rejection is maintained.
70, 71
...the energetics of further invasion of a different gRNA is determined by determining the energetics of...
energetic difference resulting from disrupting or forming different secondary structure within the uninvaded gRNA
The recitation renders the claim indefinite at least because the recited "the energetics of... energetic difference resulting from..." is not interpretable.  Possibly an article, such as "an" should precede "energetic difference," or possibly "energetic" should read "energy" and "difference" should be plural.  Also, the beginning of the recitation should read "...the energetics... [[is]]are..."  Claim 71 is rejected similarly.
 
72
the Cas9 protein
Lacks antecedent -- "[[the]]a Cas9..."
75
...
wherein..., or...
The claim is indefinite at least due to its syntax being uninterpretable.  Possibly the multiple "wherein" clause list sub-clauses should be enumerated and/or separated with semi-colons and/or line breaks.  The recited "each X number of gRNAs" lacks antecedent and possibly should be recited as "each gRNA of the X number of gRNAs."  Either: "between 1 [[to]]and 20" or "[[between]]from 1 to 20."  The recited "the invasion kinetics is the rate" is not interpretable both because of lack of subject-verb agreement and because equating "kinetics" plural with "rate" singular appears inconsistent.  The recited "the design criteria" lacks antecedent, there is lack of subject-verb agreement between "criteria" plural and "comprises," and the relationship between "specificity" and "estimated cleavage specificity" is unclear. 
92
A method of treating subject...
Not interpretable at least for lack of a grammatical article before "subject"

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
92
a DNA targeting system
The recitation does not invoke 112/f because the claim is interpreted as reciting structure (in this instance in the form of subsequently recited molecular components) sufficient not to invoke. MPEP 2181.I.C pertains. 


Subject matter clear of the prior art
Subject to resolution of the above 112(b) rejections, claims 69-75 and 89-92 remain clear of the prior art.  Close prior art, for example Fu (Fu, Yanfang, et al. "Improving CRISPR-Cas nuclease specificity using truncated guide RNAs.”  Nature biotechnology 32.3 (2014): 279-284, as cited on the attached form 892), does not teach at least the instant combination of the independent claim 69, step (e) recited as "by determining the energetic differences between further invasion of a different gRNA and re-annealing of the first gRNA to the DNA sequence that is complementary to the protospacer sequence" in further combination with step (f).  Nor generally is there other combinable prior art teaching claim 69, as documented in the attached search histories.


Conclusion
No claim is allowed.
Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631